10/05/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 21-0005


                                       PR 21-0005                     FILED
                                                                         OCT 0 5 2021
                                                                     Bovverl Greenwood
                                                                   Clerk of Supreme Courl
                                                                      StAte  of Montana
 IN RE THE MOTION OF JOHN E. HALL,
 JR. FOR ADMISSION TO THE BAR OF                                     ORDER
 THE STATE OF MONTANA




      John E. Hall, Jr. has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has inforrned the Court that the Commission on
Character and Fitness has certified that Ha11 has provided the necessary documentation and
has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, John E. Hall, Jr. may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this,.5—'    day of October, 2021.




                                                              ChiefJus
E9-4`c M 411.,,
     Justices